Dismissed; Opinion Filed August 21, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00889-CV

      ALEXANDER GOUGH AND RITE CALL RESTORATION, LLC, Appellants
                                 V.
            DRY FORCE CORP. F/K/A DRY FORCE, LLC, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07811

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Stoddart
                                  Opinion by Justice Stoddart

       Before the Court is appellants’ motion to withdraw appeal. Appellants explain the Dallas

County District Clerk mistakenly forwarded their notice of appeal from an associate judge’s order

to this Court. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE
180889F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ALEXANDER GOUGH AND RITE                           On Appeal from the 68th Judicial District
 CALL RESTORATION, LLC, Appellants                  Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-18-07811.
 No. 05-18-00889-CV         V.                      Opinion delivered by Justice Stoddart.
                                                    Justices Lang and Myers participating.
 DRY FORCE CORP. F/K/A DRY FORCE,
 LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee Dry Force Corp. f/k/a Dry Force, LLC recover its costs, if any, of
this appeal from appellants Alexander Gough and Rite Call Restoration, LLC.


Judgment entered this 21st day of August, 2018.




                                              –2–